Case 1:18-cv-01377-HYJ-PJG ECF No. 54-31 filed 09/30/20 PagelD.849 Page 1 of 7

EXHIBIT 27
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-31 filed 09/30/20 PagelD.850 Page 2 of 7

 

Plaintiff S&S Innovations Corp.’s website at Defendants’ website at
www.reusablecanninglids.com www.tattlerproducts.com

 

Homepage Homepage

J frst used your Uda in 1976 phan | want
“trorieatoecing’ in idaha. Lite everyone eice that
+3 want io Ave on the tard J mapectert to tie Bring in the
 wasemacs ve just viet F

«Wee looking for.

Cunom Bude Oniers are svaabhe lr quirkiags oer S00 Cal
GFT-1A1-2 710 place prua orcs TODAY

aq
BPA
Free

me ee Hr a He jee | Cea | ee
(ore rT Sea EY NY FY A A Cy Hee

 

 

 

 

 
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-31 filed 09/30/20 PagelD.851 Page 3 of 7

 

Scrolling Images on Plaintiff's Homepage Scrolling Images on Defendants’ Homepage

   

«Regular & Wide
Mouth Lids

Canning Lids
BPA FREE!

 

 

 

 

 
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-31 filed 09/30/20 PagelD.852 Page 4 of 7

 

Information Page on Plaintiff's Homepage Information Page on Defendants’ Homepage

Instructions for Une “Saarinen nave Senate

 

 

 

GUNN 8c S CURE CamminG - waTeR Bard. are FACE

fal a 6 0 6 6 (GRR) PESSURE CANNING « WATER BATH - BPA FREE

ee 6aeeads

Pokegul Tite

etn vol at rom repenaeuae bor = fone inp
ed pats unt coder (ond cormpheyoty

(ii: ppd AB tape cfd cr aes = BTS TF pe eatin me er meh)
Aearpradtr ren tote 130 eq pe FT

ore | Home AL Yen (PAF ene | Vide | Qumtan { fesberorsacs
ambos corer Premacts, (1G 20014 + O7P 242-775 HONE HPs US 1 | Pend Coy, Acme, 77

 

 

 

 

 
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-31 filed 09/30/20 PagelD.853 Page 5 of 7

 

Shop Page on Plaintiff's Homepage Shop Page on Defendants’ Homepage

Lala Fee rai

I ee es eet ee ee res

hehe

nee ena
re) me es ena
see

 

-

Ze
RA bd h_A

ore we |
tune

- a ee

Po oe oe Po
i Am. A. Ak. A

 

 

 

 

 

 
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-31 filed 09/30/20 PagelD.854 Page 6 of 7

 

Testimonial Page on Plaintiffs Homepage | Testimonial Page on Defendants’ Homepage

 

few metn fide on hand for is and exch. Gut Tam ioviog my Tatawrs ©

Sharan Meterull spy CAnre Lon

ad ete pat tea NM wt at ang! ee A etm ee at to had eg
es et nie itr nas fa ad as sag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-31 filed 09/30/20 PagelD.855 Page 7 of 7

 

Excerpt of testimonials on Plaintiff's website

DRC MT MAREE Rc ECR UMM Meccrl MUN Gi MM Cee nue ACM Manian M ites satel Mitel Mitts
ils cists leCcitace:]o) Mace Plot M ule MULT MMu Ed leel distr slo tc M sli sla etM CaM Tedr-tle Reese nM t eer tari et Mell]

ee AU AM CEE M RAs ec mC Ue Col MMT Mec Clie tog Me toes titel ne iis M Ciuc Wt Mtr Acti mel metrest teat || T
your lits for my sall pitkies. The years took a toll on the rubber rings still usable and the nimber of lids | have lef, bull olten looked with fond memories al the
Wide MEM AU MUONS ute Ue eRe eM MMM Mtoe etm mesure Muti sec anit ec eel elt
wor out | could/not make myself throw the remaining lids-away, You sae, | thalight hey were no longer made

UUM Ceci ache Rei ass CMM ig sitet eT ihe Reem MG yt met Ife Peete ae hE
take stock of my needs and sand my order. Thank you for the fur,

P(e

LOVER Liste Asai cine eb MB TMT oe POT a] (3)
To: info@reusablecanninglids.com
Bil] s Meng Melis lg

*On a scale of 1 ~ 10 I'll give Tattler Reusable Lids an 11! | begged my Hungry Hubby (o buy:them for me and he obligad with a case of wida mouth anda case
Perum O MiB Rieu ME Mot tee erm ut tena Ge ea mC Me eects igh tent ket raat Lea |
Recs Me le TMi le Tek ble Me ete Sales Tee A pee ll MCR eile Hilaire Mie McMeel eims NUM Metts er ight Ce
space, If you've ever had a Tattier Reusable Lid fall you and You have ruled out the Usual suspects, Inv under-filing them [Usta lad. When these lids seal thay
Wa Cle MM a MT Mule Mr iec se MMT tein AME Tec bceee obscure ism me yey (ste iT]
MUL IER te eC a ease MM Me ie MM MG vais Mr Me eMac ica icreiltte al Mb mer cn
sire Mreo mea MIT ie treme c iis gt] tl

oti Meas fel)

 

Excerpt of testimonials on Defendants’ website

 

{first used your fids in 1976 when | went “homesteading” in idaho. Like everyone else that went to live on the fand { expected fo be living in the

wilderness and reusable products were just what | was looking for.

Life took me in another direction and I stopped canning for ten years. | have been back to gardening and canning for some years now but only
occasionally used your lids for my salt pickles. The years took a toll on the rubber rings still usable and the number of lids | have left, but | often
looked with fond memories at the two boxes of Tattler lids in the bottom of my canning supply drawer and remember all the fun | had producing
my own food. Although the rubber rings are all but worn out | could not make myself throw the remaining lids away. You see, | thought they

were no longer made.

t had just finished my last batch af peach jam when / grabbed one of the two boxes of Tattler lids to see what | could do on the Internet. The rest

you know. I'll take stock of my needs and send my order. Thank you for the fun."

Eligius W.

 

 

“On a seale of 1 - 10'll give Tattler Reusable Lids an 11! | begged my Hungry Hubby to buy them for me and he obliged with a case of wide
mouth and a case of regular mouth and I'm going to order more! The lids were perfect sealers for me on my first adventure with them with one
exception and that was my fault, |canned grapefruit supremes and grapefruit juice and one of the juices falted. | had over-filled the jar (gotta get
that last drop In!) and did not give it proper head-space. if you've ever had a Tattler Reusable Lid fail you and you have ruled out the usual
Suspects, iry underfilling them just a tad, When these lids seal they really suck down fer and / think a teeny bit more head-space than usual is
needed. So, I'll give them a perfect score and spend the rest of the day wondering how many metal lidS! have thrown away over the many years
(ve been canning! | wish | knew about Tattler Lids when they first were manufactured but I'm glad | found them now. AND they are dishwasher
safe!”

Duddle

 

 

 

 

 
